Exhibit Compensation Arrangements with Directors and Named Executive Officers Following is a description of compensatory arrangements with directors and 2009 base salaries for named executive officers. Directors Directors receive an annual retainer of $85,000 ($50,000 of which is paid through the Long-Term Incentive Plan in common stock or, at the election of the director, Director Deferred Share Units).Our lead director receives an additional annual retainer of $20,000, and the chairs of the Board’s Audit, Compensation and Development, and Governance Committees receive an additional annual retainer of $10,000, $5,000 and $5,000, respectively.Attendance fees of $1,000 for each Board meeting and $1,000 for each committee and other meeting attended are also paid.Directors may defer the receipt of all or part of the cash retainers and meeting fees. We offer life and medical insurance coverage for our non-employee directors (except Mr.
